OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered upon the ground that it is unnecessary. Plaintiff John H. Masten *930failed to establish that his apartment, which was deregulated in 2000 by an unchallenged order of the Division of Housing and Community Renewal, became re-regulated when he executed a renewal lease at market rate.
Concur: Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia.